Case 6:19-cv-02339-CEM-GJK Document 19 Filed 01/27/20 Page 1 of 1 PageID 66




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


TAVIA WAGNER,

                       Plaintiff,

v.                                                          Case No: 6:19-cv-2339-Orl-41GJK

MAITLAND FRUIT CO. and SAID
MOKHTAR,

                       Defendants.
                                            /

                                            ORDER

        THIS CAUSE is before the Court on the Joint Stipulation of Dismissal with Prejudice (Doc.

18). Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Clerk of Court is directed to

close this case.

        DONE and ORDERED in Orlando, Florida on January 27, 2020.




Copies furnished to:

Counsel of Record




                                           Page 1 of 1
